Exhibit 99.18 (Text of graph posted to Ashland Inc.'s website concerning Ashland Inc. operating segment trade working capital) % of Annualized Sales# Monthly Actual % January * February * March * April * May * June * July * August * September * October * * November * December * *NOTE: Data has been adjusted to include the historical Hercules businesses, preceding its purchase in November 2008. #NOTE:Selected Working Capital Components - April 30, 2009 Unaudited Data ($ in millions) Operating Other segments (a) components Total Accounts receivable (b) 48 (c) Inventories (d) ) (Less) Trade and other payables ) ) (c) ) Net ) (a)Represents amounts considered in internal performance metrics applicable to most employees. (b) Accounts receivable is shown net of allowances for doubtful accounts. (c) Amount relates to items within Corporate reporting segments. (d) Operating segment amount excludes LIFO reserve, which is presented under other components.
